Citation Nr: 1455784	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION


The Veteran served on active duty from July 1976 to July 1979.  He had additional service with the Illinois Army National Guard from July 1980 to July 1983. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In April 2011, the Board remanded this case.  


FINDING OF FACT

Hepatitis C is not attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in August 2003 as well as March and April 2004 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, Social Security Administration records, and identified private treatment records have been obtained and associated with the record.  Although there is no separation examination of record, all records were requested and obtained.  However, a July 1980 National Guard enlistment examination, completed within one year of the Veteran's July 1979 separation from active service, is of record.  There are also VA records that could not be obtained.  To the extent that any STRs or VA records are missing, the Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was provided with a VA examination which contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and provided an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at RO and Board hearings.  The hearings were adequate as the Decision Review Officer and Veterans Law Judge who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hepatitis

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous (IV) drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  In Fast Letter 04-13, it is noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks.  A veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran."  The Fast Letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).  VA has recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.  VBA Fast Letter 04- 13, June 29, 2004.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  

STRs do not diagnose hepatitis.  However, STRs dated in 1979 note that the Veteran used IV drugs for at least 6 months.  Improper use of heroin was indicated.  Post-service, in a February 1997 VA clinical record, it was noted that the Veteran had been convicted of cocaine possession in 1995.  In September 1997, hepatitis was diagnosed.  In January 1998, the Veteran was noted to have undergone transfusions in the early 1990's.  Hepatitis B and C were diagnosed.  In April 1998, he was noted to have polysubstance abuse.  In April 2000, the Veteran was documented as having a history of blood transfusions following a (post-service) motorcycle accident.  June 1999 records noted that the Veteran had relations with prostitutes in the 1970's and transfusions in the early 1990's.  An August 2001 drug screen was positive for cocaine use.  A September to October 2001 VA hospitalization noted a history of polysubstance dependence.  In March 2002, it was noted that the Veteran had a history of transfusions and tattoos.  

In May 2011, the Veteran was afforded a VA examination.  The Veteran reviewed the Veteran's available STRs and other medical history, noting the reported history of air gun inoculations and stepping on a bottle during service, multiple sexual partners, and of venereal disease in high school.  Although the Veteran denied other risk factors such as IV drug use and asserted that information to the contrary in his record was incorrect, the examiner noted that the information in the record showed risk factors, including blood transfusions following a motorcycle accident.  The examiner opined that the Veteran had several risk factors; however, the contention by the Veteran that an air gun inoculation for immunization during service caused hepatitis was a very unlikely risk factor.  The examiner explained that the air gun would have had to cause bleeding in another soldier and then transferred to the Veteran.  The examiner reviewed other nonservice-related risk factors and opined that it was not at least as likely as not that the hepatitis was related to service.  

In sum, the Veteran was diagnosed with hepatitis C in late 1997.  The Veteran has reported that he believes his hepatitis C is related to air gun inoculations provided in service.  The Veteran has also reported that he stepped on a bottle in service and required five stitches.  Although the Veteran has denied having other risk factors for hepatitis C during his hearings, including blood transfusions and IV drug use, the medical evidence of record reflects that the Veteran had polysubstance abuse, including cocaine and heroin use, he had relations with prostitutes, tattoos, and blood transfusions.  The Veteran's contentions that the records are inaccurate in that regard are not credible because they are simply replete with notations of the risk factors and there is no basis that all of the reported histories are false.  His denial of the risk factors which are well-documented renders his testimony not credible.  Further, the VA examiner opined that the Veteran's hepatitis C is not related to service.  This opinion is competent and outweighs the statements of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds the VA clinical records to be more reliable and probative than the Veteran's unsupported statements, particularly since the Veteran reported the pertinent history when seeking medical attention.  

The Veteran has alleged that he was infected with hepatitis C while in service as a result of vaccine air guns.  However, there is no supporting evidence with regard to this contention.  There is no evidence to support the transmission or transmitability of hepatitis C via air gun injections to the Veteran while in the military.  Although the transmission of hepatitis C through jet injectors is "biologically plausible," the record is devoid of any supporting evidence that the Veteran was injected in this manner with a contaminated jet injector and there is no competent proof of causation based on this in this case as the Veteran himself is not credible in his overall contentions and did not indicate any soldier bled as a result of an air gun inoculation which was then used on him and was in fact contaminated.  Thus, air gun vaccination is not likely the cause of his hepatitis C as indicated by the VA examiner.  Likewise, the record contains no competent evidence that the Veteran having cut his foot is a risk factor for the transmission of hepatitis C in this case.  Rather, the record contains probative evidence that the Veteran had IV drug use, blood transfusions, tattoos, and multiple sexual partners as risk factors for hepatitis C.  His denial of certain risk factors renders his statements not credible.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, service connection for hepatitis C is denied.  


ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

Bilateral Hearing Loss

On a service examination dated prior to entrance in May 1976, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
n/a
10
LEFT
30
15
10
n/a
5

On a July 1980 National Guard entrance examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
20
LEFT
15
20
15
25
25

Post-service records initially show hearing loss in February 1997 VA records.  At that time, the Veteran reported that his hearing decreased over the past 20 years since he was exposed to live gunfire in the military.  He also had post-service occupational noise exposure.  October 1997 private medical records showed that the Veteran had hearing loss per 38 C.F.R. § 3.385.  

The Veteran was examined in conjunction with the current appeal.  A January 2004 examiner indicated that it was difficult to discern how much of his hearing loss was related to gunfire in the Army and how much of it was related to carpentry tool noise.  The examiner noted that there was no discharge examination.  Ultimately, the examiner opined that the Veteran's hearing loss was not as likely related to military service.  A May 2011 examiner provided an addendum in October 2012 which stated that the entrance examination and National Guard examination audiograms both revealed normal hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service because the inservice examinations, including the National Guard examination performed within the initial post-service year, did not show hearing loss.  The Veteran also specifically denied on his July 1980 report of Medical History that he had any hearing loss or ear troubles.  

However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, both the entrance examination (left ear) and the National Guard examination (both ears) showed show degree of hearing loss.  In addition, the National Guard examination showed some decibel changes.  As such, an addendum is needed to clarify the matter on appeal.  Accordingly, this matter is REMANDED for the following actions:

1.  Obtain a medical addendum from the examiner who provided the October 2012 addendum, or, if unavailable, from another audiologist.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a hearing defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner should discuss the entrance audiological findings in light  of Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed hearing condition;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting hearing defect, infirmity, or disorder at the time of his service entrance in either ear, is there evidence that the Veteran's preexisting hearing disorder increased in severity (worsened) in service-with a discussion of the National Guard examination;

(c) If the preexisting hearing defect, infirmity, or disorder of either ear increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a hearing defect, infirmity, or disorder that preexisted service in either ear, is it at least as likely as not that the Veteran currently has a hearing  disorder that had its onset in, or is otherwise etiologically related, to his military service or was present in the initial post-service year.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


